DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/818,917 filed on January 12, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1, 3, 6, 8, 10, 16 and 20 being currently amended. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 3, 6 and 16 are accepted. The 112(b) rejections of claims 3-4, 6-8 and 16-17 are therefore withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "power input mechanism control module" in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. US PGPUB 2017/0358041 in view of Smith et al. US PGPUB 2020/0244071.
Regarding claim 1, Forbes discloses a system for providing a multi-modal control plane for device energy consumption, charging, data collection, and monitoring [fig. 1], the system comprising: 
a plurality of devices in communication with an application programming interface, wherein the plurality of devices are comprised of one or more electric vehicles and one or more electrical appliances [fig. 1; pars. 11, 13, 133, 151, 163, 183, 218, 233, 246 & 270; devices including an electric vehicle (par. 11), as well as appliances (i.e, smart applicances, par. 270); the EnergyNet Data Platform is an API (pars. 165, figs. 3-4, 8 & 13-14], each of the plurality of devices having a power input mechanism in selective electrical communication with a utility, the utility supplying power to each of the plurality of devices via the power input mechanism [pars. 11, 13, 133, 151, 163, 183, 202, 218, 233, 246 & 270; fig. 11, devices including an EV charging station, the EV battery, appliances are connected to the grid, thus have a power input mechanism via smart switches, the loads can be controlled using a smart phone or other device (pars. 11 & 194)]; 
one or more reinterpretation layers that translates a plurality of information returned from the application programming interface [pars. 11, 136 and 151; data from EnergyNet is interpreted for “forecasting, data mining, revenue extraction, event detectio, sophisticated energy management and enterprise integration purposes; aggregate and store revenue data into revenue grade settlement blocks (or Power 
a control plane that receives information from the plurality of devices, transmits the information to an aggregation service, interprets the information, and controls and plans output of energy from the utility [pars. 11, 136 & 194; user interfaces that allows for the user to control power consumption of grid elements, as well as interpreting information]
wherein user interactions with the system are monitored by the control plane [pars. 11, 136, 194 & 202; user interfaces that allows for the user to control power consumption of grid elements, as well as interpreting information; vehicles and mobile power storage devices can be controlled to receive, deliver, discharge power, interrupt charging using “a portable market participant platform and corresponding GUI”; analytics dynamically update a model].
Forbes does not explicitly disclose the user interactions including two or more of a desired state-of-charge of a device at a given time, a time when the user plugs in an electric vehicle for charging, and the user manually overriding delayed charging by the system of an electronic device and maintaining full control over the electronic device's availability.
However, Smith discloses an electric vehicle charging system with a control plane [fig. 1; pars. 33-35, 37, 43 & 65-66; a control plane performs an optimization on the system based on monitored parameters and preferences] the user interactions including two or more of a desired state-of-charge of a device at a given time [pars. 90-91, user preferences can include having the vehicle be fully charged at a particular time , a time when the user plugs in an electric vehicle for charging [pars. 90-91; the “conditions expected” including a time of estimated plug-in after a user of a vehicle returns from work can also be considered and monitored in the model], and the user manually overriding delayed charging by the system of an electronic device and maintaining full control over the electronic device's availability.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Forbes to further include the user interactions including two or more of a desired state-of-charge of a device at a given time, a time when the user plugs in an electric vehicle for charging for the purpose of allowing a user to set conditions like having a vehicle to be ready at a certain time, as taught by Smith (pars. 90-91).
Regarding claims 2 and 11, Forbes discloses wherein the plurality of devices are further comprised of one or more renewable energy resource devices, one or more energy storage devices, or both [par. 131, storage devices, electric vehicles].
Regarding claim 3, Forbes discloses wherein the plurality of information collected and interpreted by the aggregation service includes one or more of: state-of- charge data, location data, desired state-of-charge data, charging and discharging state data, charging power data, time left to charge data, temperature data, and charging attributes [par. 156, location data and interpreting user/customer characteristics].
Regarding claim 4, Forbes discloses wherein the plurality of user characteristics is comprised of at least one of the following: polling frequency data, user preferences data, and scheduling algorithm data [pars. 161, 167 & 230; user preferences, user profile].
Regarding claim 5, Forbes discloses further comprising a control system in operable communication with the control plane [par. 11, 131 & 135-136; user/consumer control of power consumption over a GUI].
Regarding claim 6, Forbes discloses wherein the control system is utilized by a user, an energy provider, and the aggregation service to perform at least one of the following functions: starting charging, stopping charging, starting energy discharge, stopping energy discharge [par. 202; controlling charging of a device].
Regarding claim 7, Forbes discloses wherein the control system is defined as one or more of the following: a smart switch, a remote-control interface, and a mobile application interface [par. 145; figs. 40-43, a mobile application interface].
Regarding claim 8, Forbes discloses wherein the user utilizes a control interface to transmit an output signal to at least one of the plurality of devices [par. 11 & 145; figs. 40-43; interface control of grid elements].
Regarding claim 9, Forbes discloses wherein at least one of the plurality of devices is comprised of a telematics device in communication with the control plane [pars. 182-183; GPS information from a vehicle (telematics) is communicated with the control plane such that the interface can determine an optimal station for charging].
Regarding claim 10, Forbes discloses a system for providing a multi-modal control plane for device energy consumption, charging, data collection, and monitoring [fig. 1], the system comprising: 
a plurality of devices in communication with an application programming interface  [fig. 1; pars. 11, 13, 133, 151, 163, 183, 218, 233, 246 & 270; devices including an electric vehicle (par. 11), as well as appliances (i.e, smart applicances, par. 270); the 
one or more reinterpretation layers that translates a plurality of information returned from the application programming interface [pars. 11, 136 and 151; data from EnergyNet is interpreted for “forecasting, data mining, revenue extraction, event detectio, sophisticated energy management and enterprise integration purposes; aggregate and store revenue data into revenue grade settlement blocks (or Power 
a control plane that receives information from the plurality of devices, transmits the information to an aggregation service, interprets the information, and controls and plans output of energy from the utility [pars. 11, 131, 135-136 & 194; user interfaces that allows for user to control power consumption of grid elements, as well as interpreting information]; and 
a power input mechanism control module that control power to the plurality of devices, the power input mechanism control module in operable communication with the user and the utility to permit adjustment of the power to the plurality of devices [pars. 11, 135-136, 194, 202, 204; user interfaces that allows for the user to control power consumption of grid elements, as well as interpreting information]
wherein the control plane controls an electric load from multiple home electric devices, including an electric vehicle [pars. 11, 131 & 202; control of consumption of grid elements including electric vehicles is provided, including “receiving, delivering, and/or discharging power from a mobile power storage device, interrupting the charging of that device”].
Forbes does not explicitly disclose controlling one or more of a water heater, a thermostat, and an air conditioner.
However, Smith discloses electric vehicle charging system with a control plane [fig. 1; pars. 33-35, 37, 43 & 65-66; a control plane performs an optimization on the system based on monitored parameters and preferences] which controls one or more of a water heater, a thermostat, and an air conditioner [pars. 75-77; the system’s control plane controls an air conditioner].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Forbes to further include controlling one or more of a water heater, a thermostat, and an air conditioner for the purpose of performing device level optimization and/or minimizing total cost, as taught by Smith (pars. 75-77).
Regarding claim 12, Forbes discloses wherein the power input mechanism is a charging station [pars. 11, 13, 133, 151, 163, 183, 202, 218, 233, 246 & 270; fig. 11, devices including an EV charging station].
Regarding claim 14, Forbes discloses wherein the plurality of information collected and interpreted by the aggregation service is comprised of at least one of the following: state-of- charge data, location data, desired state-of-charge data, charging and discharging state data, charging power data, time left to charge data, temperature data, and charging attributes, wherein the aggregation service is configured to interpret a plurality of user characteristics [par. 156, location data and interpreting user/customer characteristics].
Regarding claim 15, Forbes discloses wherein the plurality of user characteristics is comprised of at least one of the following: polling frequency data, user preferences data, and scheduling algorithm data [pars. 161, 167 & 230; user preferences, user profile].
Regarding claim 16, Forbes discloses wherein the control system is utilized by the user or the aggregation service to perform at least one of the following functions: and stopping energy discharge [par. 202; controlling charging of a device].
Regarding claim 17, Forbes discloses wherein the control system is defined as one or more of the following: a smart switch, a remote-control interface, and a mobile application interface [par. 145; figs. 40-43, a mobile application interface].
Regarding claim 18, Forbes discloses wherein at least one of the plurality of devices is comprised of a telematics device in communication with the control plane [pars. 182-183; GPS information from a vehicle (telematics) is communicated with the control plane such that the interface can determine an optimal station for charging].
Regarding claim 19, Forbes discloses wherein the power input mechanism control module is in communication with the utility to affect power distribution to the plurality of devices, wherein the communication with the utility is direct or indirect via the aggregation service [fig. 3; pars. 11, 131, 135-136 & 141; EnergyNet is a aggregation service which communicates with the utility (thus at least indirect communication) and the system provides an interface to control the power distribution the plurality of devices].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. US PGPUB 2017/0358041 in view of Smith et al. US PGPUB 2020/0244071 and further in view of Harper et al. US PGPUB 2016/0144728.  
Regarding claim 13, the combination of Forbes and Smith does not explicitly disclose further comprising a network of charging stations controllable via a open charge point protocol.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Forbes and Smith to further include a network of charging stations controllable via a open charge point protocol for the purpose of allowing the charging stations to participate in smart grid programs, as taught by Harper (par. 40).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. US PGPUB 2017/0358041 in view of Harper US PGPUB 2016/0144728, and further in view of Ballard US PGPUB 2010/0082277.
Regarding claim 20, Forbes discloses a system for providing a multi-modal control plane for device energy consumption, charging, data collection, and monitoring [fig. 1], the system comprising: 
a plurality of devices in communication with an application programming interface providing a user with a control system controlling power to each of the plurality of devices [fig. 1; pars. 11, 13, 133, 151, 163, 183, 218, 233, 246 & 270; devices including an electric vehicle (par. 11), as well as appliances (i.e, smart applicances, par. 270); the EnergyNet Data Platform is an API (pars. 165, figs. 3-4, 8 & 13-14], each of the plurality of devices in communication with a power input mechanism in selective electrical communication with a utility via a power input mechanism control module [pars. 11, 13, 133, 151, 163, 183, 202, 204 218, 233, 246 & 270; fig. 11, devices including an EV 
 configured to selectively distribute power received from the utility to the plurality of devices [pars. 11, 13, 133, 151, 163, 183, 202, 204 218, 233, 246 & 270; fig. 11], the power input mechanism control module in operable communication with the user and the utility [pars. 11, 13, 133, 151, 163, 183, 202, 204 218, 233, 246 & 270; fig. 11];
one or more reinterpretation layers that translates a plurality of information returned from the application programming interface, the reinterpretation layers in communication with at least one of the following: an OEM cloud service, an EVSE, an AMI, and a smart switch  [pars. 11, 136 and 151; data from EnergyNet is interpreted for “forecasting, data mining, revenue extraction, event detection, sophisticated energy management and enterprise integration purposes; aggregate and store revenue data into revenue grade settlement blocks (or Power Trading Blocks (PTBs)); connect microgrid and spot market buyers and sellers”, thus several reinterpretation layers; the devices include a charging station, thus an EVSE (fig. 11); appliances are connected to the grid, thus have a power input mechanism via smart switches, the loads can be controlled using a smart phone or other device (pars. 11 & 194)]; and 
a control plane that receives information from the plurality of devices, transmits the information to an aggregation service, interprets the information, and controls and plans output of energy from the utility [pars. 11, 131, 135-136 & 194; user interfaces that allows for user to control power consumption of grid elements, as well as interpreting information];
wherein at least one of the plurality of devices includes a telematics device in communication with the control plane that transmits onboard vehicle information to the system for use in controlling output of energy to the plurality of devices [pars. 11, 136, 182-183, 194 & 202; vehicles and mobile power storage devices can be controlled to receive, deliver, discharge power, interrupt charging using “a portable market participant platform and corresponding GUI”; analytics dynamically update a model including by providing a user via the control plane and GUI “vehicle recharging status”].
Forbes does not explicitly disclose permitting user-override of delayed charging by the system and enable the user to maintain full control over the overridden device 
However, Ballard discloses an electric vehicle charging system with a control plane [abs.; fig. 1] which permits user-override of delayed charging by the system and enable the user to maintain full control over the overridden device [pars. 26, 57 & 70-72; users of the cars can override the charging schedule (delayed charging) and take full control of the charging (“the power consumption plan is to be ignored”, “ignore all parameters”) or just certain aspects of the plan (“the override may be customizable as desired”)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Forbes to further include permitting user-override of delayed charging by the system and enable the user to maintain full control over the overridden device for the purpose of allowing customization of the power consumption plan as desired by a user, as taught by Ballard (pars. 26, 57 & 70-72).
The combination of Forbes and Ballard does not explicitly disclose onboard vehicle diagnostics.
onboard vehicle diagnostics are communicated from the vehicle to a control plane [par. 72].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Forbes and Smith to further include onboard vehicle diagnostics for the purpose of providing information to allow optimized energy transfer as taught by Harper (par. 72).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859